Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3,  7, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Welch (USPN 2,473,740) in view of Alexander (US 2016/0219949) and Hagen (US 2005/0144693).
Regarding Claims 1 & 15, Welch discloses an apron (Figures 1 & 2) consisting of: a first layer (10) formed of water resistant material (Col. 1, lines 4-5, “water repellent” & Claim 1, “waterproof”) and having a top and an arm region  (Figures 1 & 2) and forming a chest covering such that when the apron is worn by a wearer (Figures 1 & 2), the top will cover the wearer from the wearer's neckline down to the wearer's breast area with increasing width and reaching full width below an arm region (Figures 1 & 2) and shaped to allow the arms of the wearer to extend from the arm region (Figures 1 & 2); a bottom flap (46, 48 & 50, Figures 2-4) formed from the first layer material and opposite the top of the first layer (Figures 1 & 2), folded to form a gutter at the lower portion of the apron (Col. 2, line 45-Col. 3, line 57) and snap fastener sets (Col. 2, line 45- Col. 3, line 54), the snap fastener sets comprising a socket, stud, socket cap and stud cap, the snap fastener sets placed to maintain the fold that forms the gutter (Figures 1-4). Welch does not specifically disclose a second exterior layer consisting of a mesh material. However, Alexander discloses an apron (10, Figure 1) made from waterproof material which can be formed from multiple layers including molded polymers, plastics, neoprene, mesh, leather, vinyl, fabric, reinforced fabric, or any combination thereof (Para. 57) while Hagen discloses an apron (Figure 1) having a first layer (6) of water resistant material (Para. 27) and a second exterior layer (5) consisting of a mesh material (Para. 26) having a first and second side (Figures 1 & 2), the first side set upon the first layer (Figures 1 & 2) and having a contour similar to the first layer (Figures 1 & 2), the second side of the second exterior layer being uncovered so as to be exposed to a potential source of fluid (Para. 26). It would have been obvious to one of ordinary skill in the art to modify the apron of Welch to include a second mesh exterior layer, as taught by Alexander and Hagen, in order to allow liquid to pass through for the purpose of being able to slightly contain liquid splashed onto an apron surface. Therefore, as modified, Welch in view of Alexander and Hagen disclose the second exterior layer of material terminates below the wearer's breast area and within the gutter (Welch, Figures 1 & 2 & Hagen, Figure 1).  
Regarding Claim 3, the combination of Welch, Alexander and Hagen disclose the mesh material is a screen (Hagan, Figure 1, mesh is shown as a screen).  
Regarding Claim 7, Welch teaches a bottom flap that is folded at an angle to have a first end of a gutter lower than a second end of the gutter (bottom flap and gutter, Figs. 2-4; "the portions 48 between the front and spouts 24 and the portions 50 between the rear split 22 and spouts 24 are outturned, upturned and fastened to the garment, rain catching gutters 489 and 509 having open rain receiving top portions 44 are provided downwardly inclined from each center portion", Col. 3, Lns. 32-38). 

Claims 4-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Welch (USPN 2,473,740) in view of Alexander (US 2016/0219949) and Hagen (US 2005/0144693) in further view of The Procter and Gamble Company (hereinafter Procter) (WO97/28707).
As to claim 4, the combination of Welch, Alexander and Hagen teach all the limitations of the claim, except the polypropylene material. 
Procter teaches a mesh structure that is a polypropylene screening (filamentary network 60 is made of polypropylene "screening"; "The filamentary network 60 can comprise a net of thermoplastic material, wherein the thermoplastic material is selected from a group including polyethylene, polypropylene", Lns. 347-349).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the mesh material of Welch-Alexander-Hagen with the polypropylene of Procter as polypropylene is a well-known material in the apparel art.
As to claim 5, the combined references teach the garment of Claim 5, except the mesh structure is a vinyl coated fiberglass screening.
Procter is in the same field of endeavor of garments and teaches a mesh structure that is a screen (filamentary network 60 defines a "screen"; "The filaments 62 can extend generally longitudinally, and the filaments 64 can extend generally laterally, as shown in Figure 1) and can be made of various thermoplastic materials, but is not limited to only those materials (Lns. 347-354).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apron of Welch-Alexander-Hagen with the teaching of Procter to provide the front sheet with a mesh for the purpose of reinforcing the sheet, as suggested by Procter ("The filamentary network 60 can have tensile strength and tensile elongation properties which permit it to carry loads exerted on the bib 20, thereby imparting tear resistance to the bib 20", Procter, Lns. 174-176). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use vinyl coated fiberglass screening as the mesh structure, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would have been to use a material that embodies certain properties, such as durability and strength, that would suggests its use. (See MPEP 2144)  The applicants lack of argument has been taken as an acquiescence of the obviousness of using a vinyl coated fiberglass See: MPEP 2144.03 C.
As to claim 6, the combined references teach the garment of Claim 3, except the second exterior layer is a vinyl mesh.
Procter is in the same field of endeavor of garments and teaches a second layer that is vinyl mesh (filamentary network 60 is made of vinyl mesh; "The filamentary network 60 can comprise a net of thermoplastic material, wherein the thermoplastic material is selected from a group including polyethylene, polypropylene polyvinyl chloride, polyvinyl acetate, nylon, 349 polyesters, polyethylene vinyl acetate", Lns. 34 7-350).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bib of combined references with the teaching of the front sheet with a mesh in the form of a grid-like reinforcing element in the sheet, for the purpose of strengthening the sheet from tearing as suggested by Procter ("The filamentary network 60 can have tensile strength and tensile elongation properties which permit it to carry loads exerted on the bib 20, thereby imparting tear resistance to the bib 20", Procter, Lns. 174-176) with the mesh further being made of a vinyl mesh product as vinyl embodies certain properties, such as durability and strength, that would suggests it's use.  
As to claim 11, the apron of Welch-Alexander-Hagen secures the first layer to the second exterior layer (Welch, Figures 1 & 2 & Hagen, Figure 1).
As to claim 12, the apron of Welch-Alexander-Hagen illustrates the first layer comprises side flap portions (Welch, Figure 1) and wherein the second exterior layer is secured to the first layer by folding over the side flap portions to capture the second exterior layer (Welch, Figures 1 & 2 & Hagen, Figure 1). 
Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Welch (USPN 2,473,740) in view of Alexander (US 2016/0219949) and Hagen (US 2005/0144693) in further view of Serebrin (US 2,551,907). 
Regarding Claim 13, the combination of Welch, Alexander and Hagen disclose the Claimed invention as described in Claim 1, see above rejection.
Welch does not teach stitches placed in the side flap portions of the first layer to secure the second exterior layer to the first layer.  
However, Serebrin teaches an apron including stitching (see col. 2 line 11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine two layers of Welch-Alexander-Hagen with the stitching of Serebrin as stitching is a well-known attachment means in the apparel art.
As to claim 14, the apron of Welch-Alexander-Hagen conforms to the shape of an apron (Welch, Figures 1 & 2).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Welch (USPN 2,473,740) in view of Alexander (US 2016/0219949) and Hagen (US 2005/0144693) in further view of Hulbert (US 1,181,891).
As to Claim 8, the combined references teach the garment of Claim 7, except the bottom flap of the first layer comprises a lip, the garment further comprising a piping, the piping being secured within the lip of the bottom flap.
Hulbert is in the same field of endeavor of garments and teaches a bottom flap of a first layer comprises a lip, a garment further comprising a piping, the piping being secured within the lip of the bottom flap (bottom flap, tuck 2, has a lip with piping, cord 5; "The tuck is secured with heavy cord or other similar packing material indicated at 5 so as to cause the tuck to flare outwardly from the garment and troughs 6", Lns. 38-42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the garment of Miller with the teaching of Hulbert to provide the flap with a lip to allow the user to easily grip the flap.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732